     Case 1:21-cv-00074-LO-TCB Document 1 Filed 01/19/21 Page 1 of 9 PageID# 1




                             UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division
_______________________________________________________________________________
FATEMEH PASBAN,                                  :
                                                 :
Individually and on behalf of All Others         :
Similarly Situated,                              :
                                                 :
               Plaintiff(s),                     :
                                                 :
v.                                               :
                                                 :       Civil Action No. _______________
                                                 :
Alliance Home Care LLC                           :
1037 Gardenview Loop, Apt 201,                   :
Woodbridge, VA 22191                             :
                                                 :
and                                              :
                                                 :
Hamid Ramin Yadgari                              :
1037 Gardenview Loop, Apt 201,                   :
Woodbridge, VA 22191                             :
                                                 :       TRIAL BY JURY DEMANDED
               Defendant(s).                     :

                                          COMPLAINT

         COMES NOW, Plaintiff Fatemeh Pasban (“Plaintiff”), by and through her undersigned

counsel and moves this Honorable Court for judgment against the Defendants, Alliance Home

Care LLC (“Alliance”), and Hamid Ramin Yadgari (“Mr. Yadgari”) (collectively,

“Defendants”), for damages and other relief relating to violations of the Fair Labor Standards

Act, 29 U.S.C. § 201 et seq. (“FLSA”). Plaintiff, on behalf of herself and all others similarly

situated, states the following as her claims against Defendants:

                                            Overview

1.       Plaintiff brings claims to recover unpaid overtime compensation under the FLSA. She

brings these claims on her own behalf, and as a collective action on behalf of all current or


                                                 1
     Case 1:21-cv-00074-LO-TCB Document 1 Filed 01/19/21 Page 2 of 9 PageID# 2




former similarly situated home health aides and/or personal care assistants, who may choose to

opt in to this action under 29 U.S.C. § 216(b).

2.       As described below, Defendants failed to pay Plaintiff and those similarly situated 1.5

times their regular rate of pay for all hours worked over forty (40) in a workweek. By doing so,

Defendants have violated the FLSA.

3.       Defendants improperly classified and paid Defendant and similarly situated employees as

a 1099 independent contractor instead of a W-2 employee.

                                              Parties

4.       Plaintiff is, and at all times relevant hereto, an adult resident of the Commonwealth of

Virginia, specifically residing in Prince William County.

5.       Plaintiff is an employee of Defendants as a Home Health Aide (“HHA”) and/or Personal

Care Assistant (“PCA”) from approximately October 2018 to January 2020.

6.       Pursuant to 29 U.S.C. § 216(b), Plaintiff consents in writing to be a party to the FLSA

claims asserted. Plaintiff’s consent form is attached as Exhibit A, and incorporated herein by such

reference.

7.       Plaintiff and those similarly situated are or were employees of Defendants within the

meaning of the FLSA, 29 U.S.C. § 203(e)(1).

8.       Defendant, Alliance, is a Virginia limited liability company with locations within the

Commonwealth of Virginia and is licensed to transact business within the Commonwealth of

Virginia. Their principle office is located in Woodbridge, Virginia in Prince William County.

9.       Alliance is a home health care agency that provides in-home health care services and

related personal care assistant services for children and adults primarily in the Commonwealth of

Virginia.



                                                  2
  Case 1:21-cv-00074-LO-TCB Document 1 Filed 01/19/21 Page 3 of 9 PageID# 3




10.    Alliance is or has been an enterprise engaged in commerce or in the production of goods

or services for commerce within the meaning of 29 U.S.C. § 203(s)(1), and, upon information and

belief, has had an annual gross volume of sales made or business done of not less than $500,000.00

at all relevant times as it employs in excess of twenty (20) HHAs or PCAs.

11.    At all times, Mr. Yadgari, individually, held a substantial ownership and financial interest

in Alliance and its business operations.

12.    At all times, Mr. Yadgari, individually, was the most senior officer and manager of

Alliance and had substantial control to make business decisions affecting Alliance’s business

operations and the employees working for Alliance.

13.    Mr. Yadgari oversaw and controlled Alliance’ employee’s work schedules and work hours.

14.    Mr. Yadgari set and had the power to change Alliance employee’s rate and method of pay.

15.    At all times, Mr. Yadgari, decided to not pay Alliance HHA/PCA employees at the FLSA

required time-and-one-half rate for overtime hours employees worked over forty (40) each week.

16.    At all relevant times, both Alliance and Mr. Yadgari were, and have been, “employers” of

Plaintiff and those similarly situated within the meaning of the FLSA, 29 U.S.C. § 203(d).

17.    Plaintiff, and all those similarly situated, are or were individual employees engaged in

commerce or in the production of goods or services for commerce. 29 U.S.C. § 207.

18.    Plaintiff, and all those similarly situated, were misclassified as 1099 independent

contractors and not W-2 employees.

19.    Defendant, Mr. Yadgari, is the owner and operator of Alliance. Upon information and

belief, he lives in the Commonwealth of Virginia.

20.    Plaintiff worked principally in Prince William County, Virginia while an employee of

Defendants.



                                                3
  Case 1:21-cv-00074-LO-TCB Document 1 Filed 01/19/21 Page 4 of 9 PageID# 4




                                      Jurisdiction and Venue

21.    This Court has subject matter jurisdiction under 29 U.S.C. § 216(b) and 28 U.S.C. § 1331,

because Plaintiff’s claims arise under the Fair Labor Standards Act.

22.    This Court has personal jurisdiction over Defendants because Defendants are domiciled in

and regularly conduct business in the Commonwealth of Virginia.

23.    Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because Defendants reside

within this District, and under 28 U.S.C. § 1391(b)(2) because a substantial part of the events

giving rise to the claims occurred in this District.

                                         Statement of Facts

24.    Plaintiff and those similarly situated work or worked for Defendants as HHA/PCAs to

provide companionship and related in-home care services for Defendants’ clients.

25.    Defendants knowingly suffered and permitted Plaintiff and those similarly situated to

regularly work more than forty (40) hours in workweeks.

26.    During her employment with Defendants, Plaintiff often worked around sixty (60) (or

more) hours per week.

27.    At all times, Defendants have had actual knowledge of all hours Plaintiff and those

similarly situated worked because Plaintiff and those similarly situated submit weekly time sheets

to Defendants’ offices and Defendants affirm the accuracy of these records an submit the same

records to the Federal Government and other third parties for payment and/or reimbursement.

28.    Plaintiff and those similarly situated were not compensated in accordance with the FLSA

because they were not paid proper overtime wages and the required time-and-one-half rate for all

hours more than forty (40) per workweek.

29.    Specifically, rather than paying them 1.5 times their regular rate of pay for all hours worked



                                                   4
  Case 1:21-cv-00074-LO-TCB Document 1 Filed 01/19/21 Page 5 of 9 PageID# 5




over forty (40) in a workweek, which is required by the FLSA, Defendants paid Plaintiff and those

similarly situated only “straight time” (for a time at hourly rates and later at annual salary rates)

for overtime worked over forty (40) hours per week. See 29 U.S.C. § 207.

30.     By way of example as to Plaintiff, for the two (2) week pay period spanning October 3,

2019 through October 17, 2020, Plaintiff worked one hundred seven (116) hours. Plaintiff was

paid $12.00 per hour for all one hundred seven (116) hours.

31.     In addition, in a payroll provided by Defendants Defendant worked 91 hours and was paid

$1092. Please see Exhibit B attached hereto and incorporated by reference.

32.     As reflected in Exhibit B, Plaintiff’s hours worked were identified only by the aggregate

number of hours worked over two weeks, as opposed to how many hours worked in a single week.

At the very minimum, Plaintiff should have been paid overtime pay at a rate of $18.00 per hour

(1.5 x normal rate of $12.00 per hour) for the hours of overtime, assuming that Plaintiff worked a

minimum of forty (40) hours in each week of the pay period. Plaintiff was deprived overtime pay

at $18.00 per hour (1.5 x normal rate of $12.00 per hour) for the entirety of her employment with

Defendants.

33.     Defendants did not provide meals or any other benefits to Plaintiff or those similarly

situated.

34.     Defendants owe Plaintiff overtime wages for at least 360 overtime hours worked from

approximately October 2018 to January 2020, equating to $2,160.00 in unpaid wages (360 hours

x $18.00 – 360 hours x $12.00).

35.     At all times during Plaintiff’s period of employment, Defendants had actual knowledge of

the FLSA time-and-one-half overtime requirement.

36.     Defendants had actual knowledge of their failure to pay Plaintiff and those similarly



                                                 5
  Case 1:21-cv-00074-LO-TCB Document 1 Filed 01/19/21 Page 6 of 9 PageID# 6




situated at the FLSA required time-and-one-half rate for overtime hours worked more than (40)

per week constituted a direct violation of the FLSA overtime pay requirement.

37.     Defendants deliberately misclassified Plaintiff and those similarly situated so as to avoid

paying them overtime and providing benefits including FICA, unemployment insurance, depriving

them of title VII rights, etc.

                            COLLECTIVE ACITON ALLEGATIONS

38.     Plaintiff brings this action individually and on behalf and all similarly situated individuals.

39.     Plaintiff employs over twenty (20) HHC and/or PCAs.

40.     Plaintiff seeks certification of the following FLSA collective:

                All current or former Home Health Aides, Personal Care Assistants, or other
        similar job titles, who work or have worked for Defendants, and, at any time during
        the three (3) years prior to the filing of this Complaint through the entry of
        judgment, worked more than forty (40) hours in a week and were not paid by
        Defendants at the time-and-one-half rate for overtime hours worked more than forty
        (40) in that week (the “FLSA Collective”).

41.     Pursuant to the FLSA, 29 U.S.C. § 207, employers are generally required to pay overtime

compensation at a rate of 1.5 times an employee’s regular rate of pay for hours worked over forty

(40) in a workweek.

42.     The FLSA contains an exemption from overtime for “domestic workers” who provide

companionship and other services to individuals who were unable to care for themselves, and also

states an exemption for live in domestic service workers. See 29 U.S.C. §§ 213(b)(21) and

213(a)(15).

43.     In October 2013, the United States Department of Labor determined that these exemptions

do not apply to domestic-service workers employed by third –party agencies or employers.

44.     Beginning on January 1, 2015, the regulations provide that domestic-service workers

employed by third-party agencies or employers are not exempt from the FLSA’s minimum wage


                                                  6
  Case 1:21-cv-00074-LO-TCB Document 1 Filed 01/19/21 Page 7 of 9 PageID# 7




and overtime requirements. 29 C.F.R. § 442.109(a).

45.    As of January 1, 2015, all domestic-service workers employed by third-party agencies or

employers are entitled to overtime compensation at an hourly rate of 1.5 times the employee’s

regular rate of pay for hours worked over forty (40) in a work week.

46.    Since January 1, 2015, Plaintiff and those similarly situated have worked more than forty

(40) hours per workweek for Defendants without receiving proper overtime compensation for their

overtime hours worked.

47.    Because of Defendants’ failure to pay Plaintiff and those similarly situated the overtime

compensation required by law, Defendants have violated the provisions of the FLSA, 29 U.S.C. §

207 and 215(a)(2).

48.    Defendants knowingly, willfully, or in reckless disregard of the law, maintained an illegal

practice of failing to pay Plaintiff and the FLSA Collective proper overtime compensation for all

hours worked over forty (40).

                                       CAUSE OF ACTION

                              UNPAID OVERTIME WAGES
               FAIR LABOR STANDARDS ACT – 29 U.S.C. § 201, et seq.
            (On Behalf of Plaintiff and the FLSA Collective against all Defendants)

49.    Plaintiff hereby incorporates by reference and re-alleges each of the allegations contained

in all paragraphs of this Complaint.

50.    Pursuant to the FLSA, 29 U.S.C. § 207, employers are generally required to pay overtime

compensation at a rate of 1.5 times an employee’s regular rate of pay for hours worked over forty

(40) in a workweek.

51.    Defendants suffered and permitted Plaintiff and those similarly situated to routinely work

more than forty (40) hours in a workweek without proper overtime compensation as required by



                                                7
  Case 1:21-cv-00074-LO-TCB Document 1 Filed 01/19/21 Page 8 of 9 PageID# 8




the FLSA, 29 U.S.C. § 201 et seq. and its implementing regulations.

52.      Plaintiff, herself, is owed at least $2,160.00 in unpaid wages, plus an equal amount in

liquidated damages, pursuant to 29 U.S.C. § 216(b).

53.      Defendants knew, or showed reckless disregard of the fact, that it failed to pay these

individuals proper overtime compensation in violation of the FLSA.

54.      Defendants’ failure to comply with the FLSA overtime protections caused Plaintiff and

those similarly situated to suffer loss of wages and interest thereon.

55.      Pursuant to 29 U.S.C. § 216(b), Plaintiff and those similarly situated are entitled to unpaid

overtime, liquidated damages, pre- and post-judgment interest, and attorney fees and costs, under

the FLSA.

                                         RELIEF SOUGHT

         WHEREFORE, the premises considered, Plaintiff, individually and on behalf of those

similarly situated, respectfully prays for relief as follows:

      A. Permitting this case to proceed as a collective action under § 216(b) of the FLSA and

         ordering notice to the putative plaintiffs at the earliest opportunity to ensure their claims

         are not lost to the FLSA statute of limitations;

      B. Judgement against Defendants, jointly and severally, for violation of the overtime

         provisions of the FLSA;

      C. Judgment that Defendants’ violations of the FLSA were willful;

      D. An award to Plaintiff and those similarly situated in the amount of unpaid overtime

         wages and liquidated damages;

      E. An award of pre- and post-judgment interest;

      F. An award of reasonable attorneys’ fees and costs to be determined by post-trial petition;



                                                    8
  Case 1:21-cv-00074-LO-TCB Document 1 Filed 01/19/21 Page 9 of 9 PageID# 9




   G. Leave to add additional plaintiffs by motion, filing of written consent forms, or any other

       method approved by the Court; and

   H. Such further relief as may be necessary and appropriate.

                                                     Respectfully submitted,

                                                     By Counsel

                                                     /s/ Claudia Lopez-Knapp__________
                                                     Dirk McClanahan, Esq. VSB No. 81208
                                                     Claudia Lopez-Knapp, Esq. VSB No. 92367
                                                     MCCLANAHAN POWERS, PLLC 8133
                                                     Leesburg Pike, Suite 130 Vienna, VA 22182
                                                     Telephone: (703) 520-1326 Facsimile:
                                                     (703) 828-0205
                                                     Email: dmcclanahan@mcplegal.com
                                                             clopezknapp@mcplegal.com
                                                     Counsel for Plaintiff and the FLSA
                                                     Collective




                            CERTIFICATE OF TRANSMISSION

        I hereby certify that the forgoing COMPLAINT with EXHIBITS are being electronically
transmitted via the CM/ECF system of the U.S. District Court for the Eastern District of Virginia
at https://ecf.vaed.uscourts.gov/ on the date noted below. The requisite filing fee of $400.00 and
any additional fees related to this matter are being charged to an American Express credit card
concurrently with this filing.

Date: January 19, 2021                               By:/s/ _Claudia Lopez-Knapp________
                                                             One of the Attorneys for Plaintiff
                                                             and the FLSA Collective




                                                9
